UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-6104



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PONYA NICHELLE WRAY,

                                             Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.  Lacy H. Thornburg,
District Judge. (3:00-cr-00184-1)


Submitted:   March 29, 2007                 Decided:   April 6, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ponya Nichelle Wray, Appellant Pro Se. Karen Elise Eady, OFFICE OF
THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ponya Nichelle Wray appeals the district court’s order

denying her motion to reduce term of imprisonment and supervised

release, filed pursuant to 18 U.S.C. § 3582(c)(2) (2000).                 Wray,

who was sentenced pursuant to the 1991 version of the sentencing

guidelines which were in effect at the time of her sentencing,

asserts that subsequent amendments to U.S. Sentencing Guidelines

Manual (“USSG”) § 2B1.1 would result in a lesser sentence.            We have

reviewed the record and find no reversible error.                 Wray is not

entitled to claim retroactive application of the amendment to USSG

§   2B1.1,   Amendment   364,   as   it   has   not   expressly    been   made

retroactive pursuant to USSG § 1B1.10.          Accordingly, we deny leave

to proceed in forma pauperis and dismiss the appeal.              We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                    DISMISSED




                                     - 2 -